Shackleford, J.,
(dissenting). — I regret exceedingly my inability to concur in the opinion prepared by the Chief Justice. It is true that sharp conflicts exist in the testimony upon material points, but, as we held in McClellan v. State, 66 Fla. 215, 63 South. Fla. 419, following prior decisions of this court, “While the legal effect of evidence or the lack of evidence in its relation to a verdict rendered in a trial, may by appropriate proceedings be reviewed by an appellate court, yet conflicts in competent testimony, the weight of legal evidence and the credibility of competent witnesses are primarily for the determination of the jury; and where there is some substantial competent evidence of all the facts legally es*535sential to- support the verdict, and there is nothing- in the record to indicate that the jury were not governed by the evidence, a refusal of the trial court to grant a new trial on the ground of the insufficiency of the evidence to sustain the verdict will not be disturbed by the appellate court.” Also see McDonald v. State, 56 Fla. 74, 47 South. Rep. 485, and Smith v. State, 66 Fla. 135, 63 South. Rep. 138. In Williams v. State, 58 Fla. 138, 50 South. Rep. 749, we announced the following principles, which we have subsequently followed:
“In passing upon an assignment questioning the correctness of the ruling- of the trial court in denying a motion for a new trial, which is based upon the sufficiency of the evidence to sustain the verdict, the guiding principle for an appellate court is not what it may think the jury ought to have done, or what such court may think it would have done had it been sitting as a jury in the„ case, but whether as reasonable men the jury could have found such verdict from the evidence adduced. If this question can be answered in the affirmative, the action of the trial court upon such motion should not be disturbed.
The verdict of the jury should be conformable to legal rules and defensible in point of sense. It must not be absurd or whimsical. But an appellate court is not warranted in substituting- its standard of what is reasonable for that of the jury. If reasonable men might have found the verdict in question, and it has received the sanction of the trial court, an appellate court should not disturb it.
The refusal of the trial court to grant a new trial for insufficiency of the evidence to sustain the verdict, or because the verdict is contrary to the evidence, will not be reversed unless, after allowing all reasonable presumptions of its correctness, the preponderance of the evidence *536against the verdict is so decided as to- clearly convince the appellate court that it is wrong and unjust.
When the trial court concurs in the verdict rendered by a jury by denying the -motion for a new trial, and-there is evidence to support it, an appellate court should refuse to disturb it, in the absence of any showing that the jurors must have been improperly influenced by considerations outside the evidence.”
As I read the transcript of the record, I find ample evidence to sustain the verdict, and I cannot say that the jurors must have been improperly influenced by the Considerations outside the evidence.
Cockrell, J., concurs in this dissent.